tcmemo_2009_224 united_states tax_court don c long petitioner v commissioner of internal revenue respondent docket no 10551-07l filed date don c long pro_se susan k greene for respondent memorandum opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether it was an abuse_of_discretion for the appeals_conferee to refuse to consider petitioner’s challenge to his underlying tax_liability for unless otherwise indicated all section references are to the internal_revenue_code background the material facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner was a resident of texas at the time that he filed his petition petitioner filed a form_1040 u s individual_income_tax_return for on date based on third-party reporting the internal_revenue_service irs determined a deficiency and sent a notice_of_deficiency to petitioner petitioner received the notice_of_deficiency but did not petition the court to challenge the notice on date the irs assessed additional tax of dollar_figure plus additions to tax and interest for against petitioner on date petitioner signed a waiver extending the period of limitations on a suit for collection of his liabilities to date on date in conjunction with an installment_agreement petitioner agreed to further extend the period of limitations to date credits of overpaid taxes for and tax years have been applied to petitioner’s account for the tax_year as of date the unpaid balance of dollar_figure on petitioner’s tax_liability had grown to dollar_figure with additions to tax penalties and interest on date the irs sent petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing in response petitioner requested a hearing under sec_6330 by sending a timely form request for a collection_due_process or equivalent_hearing to the irs in his request for a hearing during the telephone hearing conducted by a settlement officer in all filings in this case and at trial petitioner insisted that he was unemployed during and requested proof of the earnings that the irs relied on in sending the notice_of_deficiency petitioner also disputed the applications of his overpayments for subsequent years and questioned the remaining liability he did not offer any collection alternatives the settlement officer determined that petitioner was not entitled to dispute the deficiency verified the procedural prerequisites and application of credits by reference to transcripts and analysis of petitioner’s account and sustained the proposed levy discussion this opinion was held in abeyance while petitioner sought audit_reconsideration the records that led to the deficiency determination for are no longer available petitioner has now been advised that any claims for credits or refunds are barred by the statute_of_limitations he has received various transcripts and analyses that show how the penalties and interest accumulated so that the present balance is a large multiple of the original deficiency determined for upon review of the transcripts we see various credits for overpayments in subsequent years applied to the liability petitioner has not identified any unapplied credits or payments petitioner has not disputed and he ultimately stipulated that he received a notice_of_deficiency and did not petition the court with respect to his liability we are not unsympathetic to the predicament petitioner faces as a consequence of his failure_to_file a petition in response to that notice and the accumulation of penalties and interest on his account over the long period of time that a portion of the original assessment for that year has remained unpaid however our role in this proceeding is limited by the express provisions of sec_6330 that govern a taxpayer’s challenges to collection action sec_6330 generally provides that the irs cannot proceed with the collection_of_taxes by way of levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the proposed levy in the form of an irs office of appeals hearing sec_6330 provides that the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met the record here supports the conclusion that proper verification by the appeals_office occurred and the review of records during and after trial shows no error in that portion of the determination during the hearing the taxpayer may raise challenges to the existence or amount of the underlying tax_liability only if he or she did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability and did not otherwise have an opportunity to dispute the liability sec_6330 although a taxpayer may also raise other issues such as challenges to the appropriateness of collection actions and alternatives to collection under sec_6330 petitioner did not do so our review is limited to the issues that he raised 129_tc_107 118_tc_488 although he raised the issue of application of overpayments for later years credits not previously claimed are barred by the passage of time see 116_tc_60 because the underlying deficiency may not be considered our review of the notice_of_determination sustaining the proposed levy is for abuse_of_discretion see 114_tc_176 in order to prevail petitioner must prove that the settlement officer who conducted the hearing acted arbitrarily capriciously or without sound basis in fact or law 112_tc_19 nothing in the record here would justify a conclusion that the settlement officer abused her discretion for the foregoing reasons decision will be entered for respondent
